         Case 1:19-cv-09434-AJN Document 37 Filed 01/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    1/21/2021


 Estela B Cortes,

                       Plaintiff,
                                                                              19-cv-9434 (AJN)
                –v–
                                                                                   ORDER
 John Doe Corp., et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-
discovery conference in this case in person. Counsel should submit a joint status letter on ECF
no later than seven days prior to the scheduled conference. The joint letter shall:

       1) Include a statement confirming that all fact discovery has been completed (the parties
          should not assume that the Court will grant any extensions);
       2) Include a statement regarding the status of any settlement discussions and whether the
          parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
          Program for settlement discussions;
       3) Include a statement regarding whether any party intends to move for summary
          judgment on or before the deadline specified in the CMP;
       4) If no party intends to move for summary judgment, propose (a) a deadline for the
          submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
          Individual Practices in Civil Cases, and (b) potential trial dates; and
       5) Indicate whether they can do without a conference altogether.

        If a conference is held, it will be by telephone. The conference may be accessed by
dialing (888) 363-4749 and entering access code 9196964. In either case, counsel should review
and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.

Dated: January 21, 2021                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
